Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 2, 1976, convicting her of manslaughter in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. The fact that the defendant received a harsher sentence than that of her codefendant did not result in a denial to her of the equal protection of the laws (see United States v Murphy, 480 F2d 256; Lewis v United States 369 F Supp 659). It was within the discretion of the trial court to vary the sentences of the defendant and her codefendant, based, as they were, upon different factors contained in the presentence reports of each defendant (see People v Hoppe, 47 AD2d 571; People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert den 421 US 951). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.